Title: From George Washington to Robert Dinwiddie, 9 May 1754
From: Washington, George
To: Dinwiddie, Robert



Honble Sir
Little Meadows [Md.] 9th of May 1754

I acquainted your Honour by Mr Ward with the determination’s, which we prosecuted in 4 Days after his Departure, as soon as Waggons arrived to convey our Provisions. The want of proper Conveyances has much retarded this Expedition, and at this time, unfortunately delay’d the Detachment I have the Honour to command—Even when we came to Wills Ck my disappointments were not less than before, for there I expected to have found a sufficient number of pack Horses provided by Captn Trent conformable to his Promise, Majr Carlyles Letter’s and my own (that I might prosecute my first intention with

light expeditious Marches) but instd of tht, there was none in readiness, nor any in expectation, that I could perceive, which reducd me to the necessity of waitg till Waggon’s cd be procur’d from the Branch (40 Miles distant) However in the mean time I detach’d a party of 60 Men to make and amend the Road, which party since the 25th of Apl, and the main body since the 1st Instt have been laboriously employ’d, and have got no further than these Meadows abt 20 Miles from the new Store; where we have been two Days making a Bridge across and are not gone yet: The great difficulty and labour that it requires to amend and alter the Roads, prevents our Marchg above 2, 3, or 4 Miles a Day, and I fear (thô no diligen⟨ce⟩ shall be neglected) we shall be detaind some considerable time before it can be made good for the Carriage⟨s⟩ of the Artillery with Colo. Fry.
We Daily receive Intelligence from Ohio by one or other of the Trader’s that are continually retreating to the Inhabitants with their Effects; they all concur, that the French are reinforced with 800 Men; and this Day by one Kalender I receiv’d an acct which he sets forth as certain, that there is 600 Men building at the Falls of Ohio, from whence they intd to move up to the lower Shawno Town at the Mouth of Sciodo Ck to Erect other Fortresses—He likewise says that these forces at the Fork’s are Erectg their works with their whole Force, and as he was coming met at Mr Gists new settlemt Monsieur La-Force with 4 Soldrs who under the specious pretence of hunting Deserters were reconnoitreg and discovering the Country. He also brings the agreeable news that the Half King has receiv’d, & is much pleas’d with the speech I sent them, and is now upon their March with 50 Men to meet us.
The French down the River are sending presents and invitations to all the neighbouring Indians, and practiseing every means to influence them in their Interest.
We have heard nothing from the Cawtaba’s or any of the Southern Indians thô this is the time we mostly need their assistance I have not above 160 Effective Men with me since Captn Trent⟨s⟩ have left us, who I discharg’d from this Detacht & order’d them to wait your Honour’s Comds at Captn Trents for I found them rather injurious to the other Men than Serviceable to the Expn till they could be upon the same Establisht with us and come under the rigr of the Martial Law. I am Honble Sir

with the most profound respect yr Honour’s most Obt & most Hbe Servt

Go: Washington


P.S. I hope yr Hr will excuse the papr & w[ritin]g the want of conveniences obliges me to this.

